Interim Decision #1751

MATTER OP WEEITEMIRST
In Visa Petition Proceedings
A-13007185

Decided by Board July 11,1987
The divorce secured in the United States by a U.S. citizen terminating his 1057
marriage in the Philippines to beneficiary, a native and citizen of the Philip-

pine Islands, is recognized in the latter country to the extent that •eneficiary's
subsequent, daily contracted marriage in the Philippines in 1963 to petitioner,
a native-bona U.S. citizen, will not be 'challenged by Philippine authorities
where the question of validity arises only in the issuance to her of a visa with
which to enter her husband's country (United States), which country recognizes absolute divorce.

The case comes forward pursuant to certification by the District
Director, Philippine District, of his order dated April 7, 1967 finding
that a valid marriage exists and approving the visa petition.
The petitioner, a native-born citizen of the United States, 24 years
old, seeks nonquota (now immediate relative) status on behalf of the
beneficiary as his wife. The beneficiary is a native and citizen of the
Philippines, 33 years old. The parties were married August 3, 1963 at
Angeles, Pampanga, Philippines. The visa petition indicates that the
petitioner was not married previously, that the beneficiary was mar-

ried once previously and that the marriage was terminated by divorce.

The case was last before us on December 9, 1964 pursuant to certification by the District Director of his order dated October 14, 1964
revoking the visa petition on the ground that the petitioner's marriage
to the beneficiary was not valid under Philippine law and that the
beneficiary was not entitled to nonquota status as his spouse. In a letter
dated September 21, 1961, giving petitioner notice of intent to revoke
prior approval of the visa petition on March 4, 1964, it was set forth
that the beneficiary was previously married to Calvin Mathews, a,
United States citizen, on August 5, 1957 in the Philippines. Calvin
Mathews in 1960 left his wife in the Philippines and returned to the
United States where on June 10, 1963 he obtained a divorce from the
beneficiary in Florence, South Carolina.

821-654--60-21

299

Interim Decision *1751
The District Director based his decision on Philippine law, supported by a citation of authorities. As was pointed out in our prior
order, the District Director placed great reliance upon a„ commentary
by Professor Eduardo P. Caguioa, to the effect that an absolute divorce
obtained abroad by Filipinos, residing in the Philippines, who went
abroad for the sole purpose of obtaining a, divorce, even though valid
where obtained, shall not be recognized in the Philippines because it is
contrary to its public policy. We pointed out that the facts recited by
the District Director showed that it was Calvin Mathews, the American
citizen husband, who returned to the United States and there obtained
the divorce; that the beneficiary, the divorced wife did not go abroad
to obtain the divorce. In view of the fact that the applicability of the
cases cited in the District Director's order appeared to be doubtful, we

remanded the case for an opinion by an expert on Philippine law as
to the validity of the divorce and the marriage of the parties under the
circumstances herein and for further consideration in view of the new
matters set forth in the latest letter of the petitioner reciting that the
first husband of the beneficiary left her in the Philippines and thereafter obtained a divorce in the United States, that the petitioner was
a member of the Armed Forces of the United. States presently stationed
in this country and that they had a child who at that time was less than
one month old.
The present decision of the District Director contains a letter from
the Philippine Undersecretary of Justice dated March 15, 1966, declining in general to rule upon the problem presented but concluding
that it is deemed sufficient pursuant to established procedure for executive officials to rely on the legal presumption that a marriage duly contracted by the parties is valid, especially so where the question arises
only in the issuance of a visa to a married woman desiring to enter
her husband's country which recognizes absolute divorce.
Article 59 of the Philippine Code states that the Local Civil Registrar shall issue the proper license if each of the contracting parties
swears separately before him or any public official authorized to administer oaths, to an application in 'writing setting forth that such
party has the necessary qualifications for contracting the marriage.
Such application shall, insofar as possible, contain data regarding
divorce; if divorced, how and when the previous marriage was dissolved. Article 61 of the Philippine Code states in case either of the
contracting parties is a widow or divorced person, the same shall be
required to furnish instead of the baptismal or birth certificate the
death certificate of the deceased spouse or the decree of the divorce
court, as the case may be. A certified copy of Marriage Register No.
551, Page No. fl of Angeles City, Republic of the Philippines, indi-

300

Interim Decision #1751
cates that the beneficiary was divorced. The record also indicates that
the marriage of the petitioner and the beneficiary was solemnized by a
municipal judge on August 8, 1963.
The judge performing the marriage had knowledge of the beneficiary's prior marriage and divorce prior to the time the ceremony
was performed and did not consider the fact of the divorce a bar to
marriage. There is no question that the divorce secured by the first
husband in the United States is recognized as absolute in this country.
The beneficiary's ex-husband has remarried. The marriage is not
brought into question by any legal proCeedings in the Philippines. A

legal presumption arises that a marriage duly contracted by the parties
is valid. The generally accepted rule is that the validity of a marriage
is governed by the law of the place of celebration:

Upon a full consideration of the applicable Philippine law and of
rules of law regarding the validity of marriages, it is concluded that the instant marriage constitutes a valid marriage for immigration purposes. The order of the District Director approving the
the general

visa petition will be affirmed.

ORDER: It is ordered that the order of the District Director,
Philippine District, dated April 17, 1907, approving the visa petition
be and the same is hereby affirmed.
'

Matter ; of P—, 4 1. & N. Dec. 610, 618; Beale, Conflict of Laum, 1935 Ed., Vol.

2, p. 669.

301

